180 F.2d 173
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DIXIE MANUFACTURING COMPANY, Inc., Respondent.
No. 10932.
United States Court of Appeals Sixth Circuit.
February 7, 1950.

Petition for Enforcement of an Order of N.L.R.B.
Robert N. Denham, Washington, D. C., Paul L. Styles, Atlanta, Ga., for appellant.
A. H. Roberts, Jr., Nashville, Tenn., Carmack Cochran, Nashville, Tenn., for respondent.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the National Labor Relations Board be enforced.